                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE

DAVID DELL’AQUILA, on behalf of                       )
himself and all others similarly situated,            )
                                                      )
                               Plaintiffs,            )
                                                      )     No: 3:19-cv-00679
       - against -                                    )     Judge William L. Campbell Jr.
                                                      )
WAYNE LAPIERRE, NATIONAL RIFLE                        )     Magistrate Judge Jefferey S. Frensley
ASSOCIATION OF AMERICA, and                           )
NRA FOUNDATION, INC.                                  )
                                                      )
                               Defendants.            )

     THE NRA’S MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

       Defendant the National Rifle Association of America (the “NRA”), by and through the

undersigned counsel, hereby moves to dismiss Plaintiffs’ Amended Complaint in its entirety for

failure to state a claim for relief pursuant to Federal Rule of Civil Procedure 12(b)(6) and for

failure to comply with the heighted pleading requirements of Federal Rule of Civil Procedure

9(b). This Motion is based upon the NRA’s supporting memorandum of law, the arguments of

counsel, and all of the files, records and proceedings therein.


                                              By:         /s/ W. Allen McDonald
                                                      LACY, PRICE & WAGNER PC
                                                      W. Allen McDonald
                                                      249 N. Peters Rd., Suite 101
                                                      Knoxville, TN 37923
                                                      (865)-246-0800

                                                      BREWER, ATTORNEYS &
                                                      COUNSELORS
                                                      William A. Brewer (pro hac vice motion
                                                      pending)
                                                      750 Lexington Avenue, 14th Floor
                                                      New York, NY 10022
                                                      (212)-489-1400




     Case 3:19-cv-00679 Document 20 Filed 11/12/19 Page 1 of 2 PageID #: 75
                                                       ATTORNEYS FOR THE NATIONAL
                                                       RIFLE ASSOCIATION OF AMERICA

                                 CERTIFICATE OF SERVICE

        I do hereby certify that a copy of the foregoing was filed electronically. Notice of this
filing will be sent by operation of the Court’s electronic filing system to all parties indicated on
the Notice of Electronic Filing. Parties may access this filing through the Court’s electronic
filing system. A copy was also sent via U.S. Mail to the following:

       DAVID DELL’AQUILA
       862 BRESSLYN RD.
       NASHVILLE, TN 37205

       Date: November 12, 2019

                                                       /s/ W. Allen McDonald
                                                       W. Allen McDonald




                                                  2

     Case 3:19-cv-00679 Document 20 Filed 11/12/19 Page 2 of 2 PageID #: 76
